Citation Nr: 0939884	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-19 042	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for a low back disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1992 to 
February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  


FINDING OF FACT

Since the initial grant of service connection, the Veteran's 
low back disability, with consideration of such factors as 
pain, weakness, fatigue, and lack of endurance, is not 
manifested by the functional equivalent of ankylosis of 
either the thoracolumbar spine or entire spine.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 
percent for a low back disability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to an 
increased initial evaluation, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to a readjudication of the Veteran's 
claim, May 2005, June 2007, September 2007, and June 2008 
letters satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  The 
letters also requested that the Veteran provide any evidence 
in his possession that pertained to the claim.  38 C.F.R. § 
3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 
881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders 
v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In addition, the Board finds that the duty to assist the 
Veteran has also been satisfied in this case.  The Veteran's 
service treatment records have been obtained.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated 
that he received private medical treatment or treatment at a 
VA Medical Center.  The Veteran was also accorded two VA 
examinations with regard to his low back disorder.  38 C.F.R. 
§ 3.159(c)(4).  The Veteran has not indicated that he found 
either of these examinations to be inadequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Board 
finds that the VA examinations obtained in this case are more 
than adequate, and they provide sufficient detail to 
determine the severity of the Veteran's low back disorder in 
light of the pertinent rating criteria.  Finally, there is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini, 18 Vet. App. at 120.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function, will be expected in all 
cases.  38 C.F.R. § 4.21 (2009); see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for the disability at issue, following an 
initial award of service connection for this disability.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claim and the initial 
rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Id.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time.  Id.

In an August 2005 rating decision, the RO granted service 
connection for a low back disorder and assigned thereto an 
initial evaluation of 10 percent, effective February 23, 
2005.  The Veteran subsequently filed a timely appeal of this 
decision seeking a higher initial disability rating.  By an 
October 2007 rating decision, the RO assigned an initial 
evaluation of 40 percent for the Veteran's service-connected 
low back disorder, effective February 23, 2005.  The Veteran 
has indicated his continued disagreement with the initial 
evaluation.

The Veteran's low back disability is evaluated under the 
General Rating Formula, which provides for a 40 percent 
evaluation when there is forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237.  A 50 percent evaluation is warranted when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
Id.  A 100 percent evaluation is for application when there 
is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V (2009).  

The Veteran's service treatment records reveal numerous 
complaints of and treatment for a low back disability during 
service, including physical therapy.  A February 2000 service 
treatment record reflects the Veteran's complaints of low 
back pain for two years.  He noted that the pain started out 
as "an annoying pain" and grew to a sharp sporadic pain.  
He denied radiation, numbness, and tingling.  Physical 
examination revealed full range of motion with no muscle 
spasm, step off crepitus, or straight leg raise.  Another 
February 2000 treatment record reveals the Veteran's 
continued complaints of sharp low back pain which traveled up 
his back.  He noted that the pain was aggravated by prolonged 
standing and walking.  Examination showed normal gait, 
decreased lumbar lordosis, and full range of motion with 
pain.  There was 5/5 strength of the bilateral lower 
extremities.  Straight leg raises, a Faber's test, and 
sitting flexion test were negative.  There was tenderness to 
palpation at L3-L5.  The diagnosis was muscular low back 
pain.  In March 2000 and May 2000, the Veteran again 
complained of low back pain.  The diagnosis was chronic low 
back pain.  A May 2000 treatment record reflects the 
Veteran's complaints of chronic low back pain without 
radiation, numbness, or tingling.  He reported that the pain 
was worsening and increased with running, push-ups, standing, 
and prolonged sitting.  He denied bowel or bladder symptoms.  
Physical examination revealed range of motion with flexion to 
90 degrees and full extension.  Motor strength was normal and 
a sensory examination was intact.  Deep tendon reflexes were 
2+ and symmetric.  Straight leg raises were negative.  A 
Bowstrings test and a Faber's test were negative.  There was 
no atrophy, but there was tenderness to palpation at L5-S1.  
The diagnosis was mild discogenic mechanical low back pain.

A June 2003 service treatment record also notes the Veteran's 
complaints of lumbar and thoracic back pain.  Physical 
examination revealed no muscle spasm, no costrovertebral 
angle tenderness, and an intact neurological evaluation.  The 
diagnosis was chronic back pain.  In July 2003, the Veteran 
reported constant thoracic upper and lumbar spine pain.  He 
noted that he was in a weight program but that his back 
throbbed when he worked out excessively, and that the pain 
was worse with hyperextension.  He noted intermittent 
tingling in the feet with prolonged sitting, but denied 
radicular pain, numbness, or weakness.  He also denied bowel 
and bladder dysfunction and night sweats.  A September 2003 
treatment record reveals that the Veteran had excellent 
hamstring flexibility but extremely tight piriformis muscles 
and poor abdominal tone.  He was directed to enroll in back 
education and exercise classes.  The diagnoses were chronic 
low back pain and somatic dysfunction.  An undated service 
treatment record reveals that physical examination showed no 
muscle spasm, negative straight leg raise, and point 
tenderness over the L2 transverse process on the right with 
right rotation.  There was also bilateral piriformis spasm, 
but no iliopsoas spasm.  The diagnoses were chronic high 
lumbar pain secondary to somatic dysfunction and rule out 
facet mediated pain.

An April 2004 service treatment record notes the Veteran's 
complaints of constant chronic mid to low back pain with no 
known trauma.  He noted that the pain worsened with 
hyperextension-type activities and with activity including 
working out and running.  He described the pain induced by 
activity as throbbing pain.  He indicated that he was on a 
weight control program to lose weight to alleviate his back 
pain, but that working out caused his back pain to worsen.  
He also reported stiffness and pain with prolonged sitting 
and standing, and intermittent tingling in his feet.  
However, he denied radicular pain, numbness, weakness, and 
bowel, bladder, or sexual dysfunction.  Physical examination 
revealed no gross malalignment of the spine.  There were 
bilaterally equal iliac crests, posterior superior iliac 
spine, and anterior superior iliac spine.  There was no gross 
paraspinous spasm, and no tenderness to palpation over the 
spine.  Popliteal angles were 20 degrees bilaterally, and 
there was no iliopsoas spasm.  There was bilateral piriformis 
restriction.  Straight leg raises were normal, and there was 
intact sensation and strength over L3-S1.  The diagnosis was 
chronic low thoracic and upper lumbar pain, mechanical in 
nature, due to thoracic degenerative joint disease with 
overlying episodic somatic dysfunction.  The record also 
reflects that the Veteran did not meet retention standards 
due to ongoing, progressive pain.  An April 2004 x-ray of the 
lumbar spine revealed mild degenerative changes of T10-T11 
and T11-T12.  Lumbar vertebral body heights and disc spaces 
were within normal limits and there was no evidence of 
spondylolisthesis.  There was a spina bifida occulta of S1.  
An April 2004 x-ray of the thoracic spine showed marginal 
osteophytes at the inferior aspect of the T11 vertebral body.  
The vertebral body heights and disc spaces were within normal 
limits.

In June 2004, the Veteran underwent a Medical Evaluation 
Board examination.  The examination report reflects that the 
Veteran's spine was normal, but a diagnosis of chronic low 
back pain was noted.  On a report of medical history, 
completed at that time, the Veteran reported a history of 
recurrent low back pain.  A June 2004 Medical Evaluation 
Board Narrative Summary reveals the conclusion that the 
Veteran failed to meet retention criteria and a 
recommendation that he be referred to the Physical Evaluation 
Board for further adjudication.  The summary notes the 
Veteran's complaints of chronic mid to low back pain with 
intermittent tingling in his feet but no radicular pain, 
weakness, numbness, or bowel, bladder, or sexual dysfunction.  
Physical examination was within normal limits, except for a 
history of chronic low back pain.  There was no gross 
malalignment of the spine or iliac crests, and the anterior 
superior iliac spine and the posterior superior iliac spine 
were equal bilaterally without rotation or elevation.  There 
was no gross paraspinous spasm and no iliopsoas spasm.  
Straight leg raises were negative, and sensations and 
strength were intact from L3-S1.  Range of motion revealed 
flexion to 84, 85, and 86 degrees; extension to 20 degrees; 
right lateral bending to 18 or 20 degrees; left lateral 
bending to 20 degrees; and right and left lateral rotation to 
20 degrees.  The diagnosis was chronic low thoracic and upper 
lumbar pain, mechanical in nature, due to thoracic 
degenerative joint disease with overlying episodic somatic 
dysfunction.  The report concluded that the Veteran was 
unable to perform his job duties due to physical limitations; 
specifically, that he was unable to run, jump, ruck march, or 
do push-ups or sit-ups due to back pain, and that prolonged 
standing and sitting caused an increase in back pain.  A July 
2004 treatment record reflects the Veteran's continued 
complaints of chronic low back pain.  An August 2004 
treatment record reflects that range of motion of the 
thoracolumbar spine showed flexion to 84, 85, and 86 degrees 
which was normal for the Veteran's body type; extension to 20 
degrees which was normal for his body type; right lateral 
bending to 15 or 16 degrees with pain and soft tissue 
limitation; left lateral bending to 18 or 20 degrees which 
was normal for his body type; and right and left lateral 
rotation to 20 degrees with soft tissue limitation, possibly 
mechanical block.  

A September 2004 report of Medical Evaluation Board 
Proceedings notes diagnoses of chronic low thoracic and upper 
lumbar pain and depressive disorder, and that the findings 
and recommendations of the board were approved.  The report 
also reveals that the Veteran agreed with the board's 
findings and recommendation.  In a September 2004 statement, 
the Veteran complained of low back pain and reported that his 
pain impacted his daily life.  Specifically, he noted that he 
could not play sports with his children.  He also stated that 
being on his feet all day on cement floors kept him in 
constant pain, and that doing normal daily activities such as 
shopping caused pain.  The Veteran also indicated that his 
pain caused sleep disturbance and that it impacted his 
ability to perform his job duties.  An October 2004 Physical 
Evaluation Board Proceedings report notes that the Veteran 
had chronic mechanical low back pain aggravated by obesity.  
Examination showed normal alignment, full range of motion 
consistent with habitus, no paraspinal tenderness, and no 
objective signs of radiculopathy.  The report also indicates 
that the Veteran's back pain prevented "effective 
functioning in [the Veteran's military occupational 
specialty] and profile limits field tasks associated with the 
rigors of soldiering."  The Physical Evaluation Board 
concluded that the Veteran's "functional limitations in 
maintaining the appropriate level of stamina, caused by the 
physical impairments recorded above, [made him] unfit to 
perform the duties required of a Soldier of [his] rank and 
primary specialty."  

A November 2004 service treatment record notes the Veteran's 
complaints of low back pain which was increasing in severity.  
He reported aggravating factors including running, jumping, 
and fast walking, and easing factors including self 
manipulation into flexion.  He denied loss of bowel or 
bladder control and loss of sensation.  Physical examination 
revealed normal gait and no visible deformity.  Range of 
motion testing showed minimal to moderate loss of flexion and 
minimal loss of extension.  Repetitive motion testing showed 
no change in standing extension, but mildly worsened standing 
flexion.  Flexion in sitting was worsened.  Flexion was not 
worsened while lying, but extension was mildly worsened.  
There was 5/5 strength in the lower extremities, and negative 
Faber's and Slouch test.  There was tenderness to palpation 
over T11-T12.  The diagnosis was segmental dysfunction of 
T11-T12 primarily opening restriction, probably related to 
degenerative disc disease.  Another November 2004 treatment 
record notes the Veteran's continued complaints of mid to low 
back pain.  He stated that the pain was worse with prolonged 
sitting or standing, running, jumping, lifting over 30 
pounds, bending, and stooping.  He reported that the pain was 
improved with rest and stretching.  The Veteran also 
complained of some muscle spasms.  Physical examination 
revealed the Veteran to be walking stiffly with tenderness in 
the lower thoracic and upper lumbar spine, which was rated as 
a 4 on a 1 to 10 scale.  There was stiffness throughout with 
rotation of the vertebrae to the left.  The sacroiliac spine 
was nontender, but left on left sacral torsion was noted.  
Sensation was intact in the lower extremities, and straight 
leg raises were negative.  The diagnosis was thoracic, 
lumbar, and sacroiliac spine sprain.  A December 2004 service 
treatment record reveals that there was moderate loss of 
flexion and extension of the thoracolumbar spine with pain 
and no effect with repetitive motion.  The diagnosis was 
segmental dysfunction of T11-T12 primarily opening 
restriction, probably related to degenerative disc disease.

In August 2005, the Veteran underwent a VA medical 
examination.  He complained of a constant dull aching type of 
low back pain, which he rated as a 2 on a 1 to 10 scale.  He 
noted that the pain became worse with prolonged sitting or 
standing, and that the pain level increased to a 6 on a 1 to 
10 scale at that time.  He denied radiation of the low back 
pain.  The examiner noted that there was no sensory or motor 
disturbance in the lower extremities, no muscular weakness in 
the lower extremities, and no impairment of bladder or bowel 
function.  The examiner also reported that there were no 
periods of incapacitation due to the spine disorder during 
the prior 12 months.  The Veteran reported treatment 
including nonsteroidal anti-inflammatory drugs, moist heat, 
and rest.  Physical examination showed the spine to be 
symmetric with diminished lordotic curve of the lumbar spine.  
There was no tenderness to palpation and percussion of the 
spine, but there was mild tenderness and spasm of the 
paraspinal muscles in the lumbar region.  Range of motion of 
the thoracolumbar spine showed forward flexion to 70 degrees 
with mild pain, extension to 20 degrees, right and left 
lateral bending to 50 degrees, and right and left lateral 
rotation to 35 degrees.  With repetitive use of the 
thoracolumbar spine, there was increasing pain but no 
weakness or fatigue.  Pain and muscle spasm in the low back 
was a major factor which caused reduction in the range of 
motion and function by 50 percent with repetitive use.  
Neurological evaluation showed cranial nerves to be intact 
with no objective sensory or motor loss.  Deep tendon 
reflexes were 2+ in all four extremities.  A Babinski sign 
was negative bilaterally.  There was no evidence of 
cerebellar dysfunction.  The diagnoses were chronic low back 
muscular strain and mild degenerative arthritis of the lower 
thoracic spine.

In June 2007 and September 2007 statements, the Veteran 
reported that his back pain impacted his daily life.  
Specifically, he stated that he had difficulty lifting his 
son and avoided lifting heavy objects.  He noted that if his 
job consisted primarily of sitting, it would cause back pain, 
and that if his job consisted of standing or walking, it 
would cause back pain.

In October 2007, the Veteran underwent another VA 
examination.  The Veteran complained of low back pain which 
he rated as a 2 to 6 on a 1 to 10 scale.  He noted that 
prolonged sitting and standing increased his pain, and that 
flare-up of pain occurred after standing or sitting in one 
position for over 20 minutes.  He described the pain as a 
dull, constant, and non-radiating pain.  He reported 
treatment including medication.  He denied use of assistive 
devices.  He also denied unsteadiness while walking, a 
history of falls, sensory or motor disturbances in the lower 
extremities, erectile dysfunction, impairment of bladder or 
bowel function, difficulty with transfers or changing 
positions in bed, and difficulty with the activities of daily 
living.  The examiner noted that the Veteran had no 
incapacitating episodes of back pain during the prior 12 
months.  The Veteran reported that he worked as a shipping 
and receiving assistant for a company that made aluminum and 
stainless steel parts for boats.  He noted that his work 
required lifting and carrying up to 65 pounds for a distance 
of 30 feet, wiping and cleaning parts, and prolonged standing 
and walking.  He stated that he worked 40 hours per week, and 
that his low back pain was worse at the end of the day.  
Physical examination revealed normal lumbar lordosis with no 
tenderness to palpation or percussion over any part of the 
spine.  There was mild tenderness and spasm of the paraspinal 
muscles in the lumbar region.  Range of motion of the 
thoracolumbar spine showed forward flexion to 70 degrees with 
pain, hyperextension to 10 degrees with pain, right and left 
lateral bending to 30 degrees, and right and left lateral 
rotation to 30 degrees.  The examiner stated that, with 
repetitive movement of the thoracolumbar spine, there was 
increasing pain, weakness, fatigue, and lack of endurance.  
Pain was the major factor, which reduced function and range 
of motion by 20 degrees in forward flexion and 5 degrees in 
hyperextension.  Straight leg raises were negative and there 
was no pain or muscle spasm during straight leg testing.  
Neurologic examination showed all cranial nerves to be intact 
with no objective sensory or motor loss.  Deep tendon 
reflexes were 2+ in all four extremities.  Babinski sign was 
negative bilaterally.  The diagnosis was low back pain due to 
chronic lumbar strain.  The examiner also reported that 
October 2007 x-rays of the lumbosacral spine were normal.

After consideration of the pertinent evidence of record, the 
Board concludes that an initial evaluation in excess of 40 
percent is not warranted for the Veteran's low back disorder.  
The medical evidence of record includes range of motion 
findings showing forward flexion to 70, 84, 85, 86, and 90 
degrees; extension to 10, 20, and 30 degrees; left lateral 
flexion to 18, 20, 30, and 50 degrees; right lateral flexion 
to 15, 16, 18, 20, 30, and 50 degrees; right lateral rotation 
to 20, 30, and 35 degrees; and left lateral rotation to 20, 
30, and 35 degrees.  However, there is no evidence of 
unfavorable ankylosis of the thoracolumbar spine or of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  
Accordingly, an initial evaluation in excess of 40 percent is 
not warranted for the Veteran's low back disorder.  Id.

An increased evaluation under other potentially applicable 
diagnostic codes has also been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  An increased 
evaluation under the diagnostic code for intervertebral disc 
syndrome is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009); see Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  The Veteran has not reported a history of 
incapacitating episodes, and there is no medical evidence of 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the 
prior 12-month period or physician-prescribed bed rest.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  Accordingly, an 
increased evaluation is not warranted for a low back disorder 
based on intervertebral disc syndrome.

Consideration has also been given regarding the assignment of 
a separate rating for any neurological component of the 
lumbar spine disability.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (1) (2009).  Although the Veteran reported 
tingling in his foot, he regularly denied radiating pain, 
numbness, weakness, and bowel or bladder dysfunction.  In 
addition, the objective medical evidence of record does not 
reveal a neurological component to the Veteran's low back 
disorder.  The medical evidence regularly showed 5/5 strength 
in the lower extremities, 2+ and symmetric deep tendon 
reflexes, negative straight leg raises, and intact sensation.  
In addition, the medical evidence showed no weakness or motor 
disturbance, and negative Babinski sign.  Thus, as there is 
no evidence of a neurological symptomatology, a separate 
evaluation for a neurological component associated with the 
Veteran's low back disorder is not warranted.  Id. 

The Board has also considered an increased evaluation for 
degenerative or traumatic arthritis of the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  Traumatic or 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see also 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Although an April 
2004 x-ray showed findings of mild degenerative changes of 
T10-T11 and T11-T12, service treatment records showed a 
diagnosis of segmental dysfunction probably related to 
degenerative disc disease, and an August 2005 VA examination 
noted a diagnosis of mild degenerative arthritis of the lower 
thoracic spine, as discussed above, an increased evaluation 
greater than 40 percent is not warranted for limitation of 
motion of the thoracolumbar spine under the General Rating 
Formula because there is no evidence of unfavorable ankylosis 
of the entire thoracolumbar spine or of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2009); 38 C.F.R. 
§ 4.71a, General Rating Formula.  Accordingly, an increased 
initial evaluation based on traumatic or degenerative 
arthritis is not warranted.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 40 percent 
rating assigned for the Veteran's low back disorder.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2009); see also DeLuca v. Brown, 
8 Vet. App. 202, 205-206 (1995).  The Veteran reported low 
back pain which increased with prolonged standing, sitting, 
and walking.  He also reported increased pain with running 
and push-ups, stiffness, sleep disturbance, and constant pain 
while on his feet all day.  He noted trouble picking up his 
son and lifting heavy objects, but denied unsteadiness and 
difficulty with the activities of daily living.  The Veteran 
stated that he worked 40 hours a week in a job that required 
lifting and carrying 65 pounds for a distance of 30 feet and 
prolonged standing and walking.  He denied the use of 
assistive devices.  The objective evidence of record also 
does not show that the Veteran's low back disability caused a 
level of functional loss greater than that already 
contemplated by the assigned 40 percent evaluation.  Id.  The 
evidence does not show that the Veteran's service connected 
back disability was the functional equivalent of ankylosis.  
The August 2005 VA examiner stated that repetitive motion 
testing caused increased pain but no weakness or fatigue.  
Pain and muscle spasm were noted to be major factors and 
caused a reduction in range of motion by 50 percent, which 
would indicate flexion to 35 degrees, extension to 10 
degrees, right and left lateral bending to 25 degrees, and 
right and left lateral rotation to 17 degrees based on the 
range of motion findings reported in the examination report.  
In addition, the October 2007 VA examiner reported that 
repetitive motion testing caused increased pain, weakness, 
fatigue, and lack of endurance, and that pain was the major 
factor which reduced function and range of motion by 20 
degrees in forward flexion and 5 degrees in extension.  This 
would reflect forward flexion to 50 degrees, extension to 5 
degrees, right and left lateral bending to 30 degrees, and 
right and left lateral rotation to 30 degrees based on the 
range of motion findings reported in the examination report.  
Thus, although the evidence reveals that repetitive motion 
testing caused further functional impairment including pain, 
weakness, fatigue, and lack of endurance, the additional 
functional impairment reported is not sufficient to merit an 
evaluation greater than 40 percent under the General Rating 
Formula because there is no evidence of unfavorable 
ankylosis.  See id.; see also 38 C.F.R. § 4.71a, General 
Rating Formula.  Moreover, the evidence does not reveal 
functional loss beyond that contemplated in the currently 
assigned evaluation.  Accordingly, the Veteran is not 
entitled to an increased initial evaluation based on these 
provisions because the evidence of record shows no additional 
functional impairment, fatigability, incoordination, 
weakness, or pain beyond that already contemplated within a 
40 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; see also 
Deluca, 8 Vet. App. at 206.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" 38 C.F.R. § 
3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to render the current 
rating inadequate.  The Veteran's low back disorder is 
evaluated pursuant to 38 C.F.R. § 4.71a, the criteria of 
which is found by the Board to specifically contemplate the 
level of disability and symptomatology.  The Veteran's low 
back disorder was manifested by forward flexion to 70, 84, 
85, 86, and 90 degrees; extension to 10, 20, and 30 degrees; 
left lateral flexion to 18, 20, 30, and 50 degrees; right 
lateral flexion to 15, 16, 18, 20, 30, and 50 degrees; right 
lateral rotation to 20, 30, and 35 degrees; left lateral 
rotation to 20, 30, and 35 degrees; and no evidence of 
ankylosis.  When comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that 
the Veteran's symptoms are more than adequately contemplated 
by the current disability rating assigned for his service-
connected low back disorder.  A rating in excess of 40 
percent is provided for certain manifestations of the 
service-connected low back disability, but the medical 
evidence of record did not demonstrate that such 
manifestations were present in this case.  The criteria for 
the current disability rating more than reasonably describes 
the Veteran's disability level and symptomatology and, 
therefore, the currently assigned schedular evaluation is 
adequate and no referral is required.

After review of the evidence, the evidence of record does not 
warrant a rating in excess of 40 percent at any time during 
the course of this appeal.  38 U.S.C.A. 5110 (West 2002); see 
Fenderson, 12 Vet. App. at 125-26.


ORDER

An initial evaluation in excess of 40 percent for a low back 
disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


